Name: Commission Regulation (EU) NoÃ 494/2010 of 25Ã May 2010 amending Annex I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  EU institutions and European civil service;  plant product
 Date Published: nan

 8.6.2010 EN Official Journal of the European Union L 140/19 COMMISSION REGULATION (EU) No 494/2010 of 25 May 2010 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(d) thereof, Whereas: (1) On 15 December 2009 the European Union initialled the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela regarding the structure and operation of the Unions trading regime for bananas of CN code 0803 00 19 (hereinafter the Agreement). The Agreement sets out the conditions for the final settlement of pending disputes and claims in the WTO regarding the bananas import regime in the Union. (2) In accordance with paragraph 3(a) of the Agreement, the Union is to gradually reduce its tariff duty on bananas from EUR 176/1 000 kg/net to EUR 114/1 000 kg/net. (3) Pending the entry into force of the Agreement, and in accordance with paragraph 8(b) of the Agreement, those tariff cuts are to be applied provisionally and retroactively, from the day of signature of the Agreement, provided that the other Parties to the Agreement comply with their respective obligations. (4) The Council adopted its Decision on the signature and provisional application of the Agreement on 10 May 2010. (5) It is therefore necessary to implement the first tariff cut provided for in the Agreement, which consists of a reduction of the rate of duty to EUR 148/1 000 kg/net and to provide that that rate is to apply retroactively from 15 December 2009 until 31 December 2010. (6) Annex I to Regulation (EEC) No 2658/87, as amended by Commission Regulation (EC) No 1031/2008 (2) and Commission Regulation (EC) No 948/2009 (3) should therefore be amended accordingly upon signature of the Agreement. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EEC) No 2658/87, as amended by Regulation (EC) No 1031/2008, in the row for CN code 0803 00 19 for Bananas, other than plantains, fresh, the entry in column 3 (Conventional rate of duty) is replaced by 148  ¬/1 000 kg/net. Article 2 In Annex I to Regulation (EEC) No 2658/87, as amended by Regulation (EC) No 948/2009, in the row for CN code 0803 00 19 for Bananas, other than plantains, fresh the entry in column 3 (Conventional rate of duty) is replaced by 148  ¬/1 000 kg/net. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Article 1 shall apply from 15 December 2009. Article 2 shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 2010. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 291, 31.10.2008, p. 1. (3) OJ L 287, 31.10.2009, p. 1.